Exhibit 10.14

CERTIFICATE OF DESIGNATION OF NUMBER, POWERS,
PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL, AND OTHER SPECIAL RIGHTS AND THE
QUALIFICATIONS, LIMITATIONS, RESTRICTIONS,
AND OTHER DISTINGUISHING CHARACTERISTICS OF
SERIES E CONVERTIBLE PREFERRED STOCK

OF

TRUEYOU.COM INC.

It is hereby certified that:

FIRST: The name of the corporation (hereinafter called the "Corporation") is
TRUEYOU.COM INC.

SECOND: The certificate of incorporation of the Corporation, as amended (the
“Certificate of Incorporation”), authorizes the issuance of one million
(1,000,000) shares of Preferred Stock of a par value of $.001 each and expressly
vests in the Board of Directors of the Corporation the authority provided
therein to issue any or all of said shares in one or more series and by
resolution or resolutions, the designation, number, full or limited voting
powers, or the denial of voting powers, preferences and relative, participating,
optional, and other special rights and the qualifications, limitations,
restrictions, and other distinguishing characteristics of each series to be
issued.

THIRD: The Board of Directors of the Corporation, pursuant to the authority
expressly vested in it as aforesaid, and in accordance with Section 151(g) of
the General Corporation Law of the State of Delaware (the “DGCL”), has adopted
the following resolution establishing a series of Five Hundred Thousand
(500,000) shares of Preferred Stock of the Corporation designated as “Series E
Convertible Preferred Stock”:

RESOLVED, that pursuant to the authority conferred on the Board of Directors of
the Corporation by the Certificate of Incorporation, a series of Preferred
Stock, par value $0.001 per share, of the Corporation is hereby established and
created, and that the designation and number of shares thereof and the voting
and other powers, preferences and relative, participating, optional or other
rights of the shares of such series and the qualifications, limitations and
restrictions thereof are as follows:

     1. Designation. The series of preferred stock established hereby shall be
designated the “Series E Convertible Preferred Stock” (and shall be referred to
herein as the “Preferred Shares”) and the authorized number of Preferred Shares
shall be Five Hundred Thousand (500,000).

--------------------------------------------------------------------------------




     2. Rank. With respect to any Liquidation Event (as defined herein), the
Preferred Shares shall rank (i) junior to all classes and series of any now or
hereafter authorized capital stock of the Corporation ranking senior (as to
rights upon liquidation, dissolution or winding up) to the Series E Preferred
Stock, including, without limitation, the Corporation’s Series C Convertible
Preferred Stock and Series D Convertible Preferred Stock (collectively, “Senior
Stock”), and (ii) pari passu with the Corporation’s common stock, par value
$.001 per share (the “Common Stock”) and Series B Convertible Preferred Stock.

     3. Voting Rights. Except as otherwise provided herein or by law and in
addition to any right to vote as a separate class as provided by law, the
holders of the Preferred Shares shall have full voting rights and powers equal
to the voting rights and powers, subject to the Beneficial Ownership Cap as
defined in Section 6(e), if applicable, of holders of Common Stock and shall be
entitled to notice of any stockholders meeting in accordance with the Bylaws of
the Corporation, and shall be entitled to vote, with respect to any question
upon which holders of Common Stock have the right to vote, including, without
limitation, the right to vote for the election of directors, voting together
with the holders of Common Stock as one class. Each holder of Preferred Shares
shall be entitled to the number of votes equal to the number of shares of Common
Stock into which such Preferred Shares would be converted if converted on the
record date for the taking of a vote (regardless of the number of shares of
Common Stock that the Corporation is then authorized to issue), subject to the
applicable Beneficial Ownership Cap limitations set forth in Section 6(e), or,
if no record date is established, at the day prior to the date such vote is
taken or any written consent of stockholders is first executed. Fractional votes
shall not, however, be permitted and any fractional voting rights resulting from
the above formula (after aggregating all shares into which Preferred Shares held
by each holder would be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward). In addition, without the affirmative vote
of the holders (acting together as a class) of at least a majority of Preferred
Shares at the time outstanding given in person or by proxy at any annual or
special meeting, or, if permitted by law, in writing without a meeting, the
Corporation shall not alter, change or amend the preferences or rights of the
Preferred Shares.

     4. Dividends. In the event that the Corporation declares or pays any
dividends upon the Common Stock (whether payable in cash, securities or other
property), the Corporation shall also declare and pay to the holders of the
Preferred Shares at the same time that it declares and pays such dividends to
the holders of the Common Stock, on a pari passu basis, the dividends which
would have been declared and paid with respect to the Common Stock issuable upon
conversion of the Preferred Shares had all of the outstanding Preferred Shares
been converted immediately prior to the record date for such dividend
(regardless of the number of shares of Common Stock that the Corporation is then
authorized to issue) without giving effect to the limitations set forth in
Section 6(e) hereof or, if no record date is fixed, the date as of which the
record holders of Common Stock entitled to such dividends is to be determined.

     5. Liquidation. In the event of the liquidation, dissolution or winding up
of the Corporation, whether voluntary or involuntary (a “Liquidation Event”),
after payment of any liquidation preferences payable with respect to the Senior
Stock then outstanding, the holders of the Common Stock, the holders of the
Series B Convertible Preferred Stock, the holders of the

2

--------------------------------------------------------------------------------




Preferred Shares, and the holders of any Senior Stock which by its terms
provides for participation rights upon the occurrence of a Liquidation Event,
shall be entitled to receive, pari passu, payment of a pro rata portion of the
remaining assets of the Corporation legally available for distribution based on
the aggregate number of shares of Common Stock held or deemed to be held (on an
as-converted basis) by such holder without giving effect to the limitations set
forth in Section 6(e) hereof.

      6. Conversion.

      (a) Conversion Ratio. The Preferred Shares shall be initially convertible
into Common Stock at the rate of One Million (1,000,000) shares of Common Stock
per Preferred Share converted (as adjusted pursuant to Sections 8(a) and (b),
the “Conversion Ratio”), rounded up to the nearest whole share. The shares of
Common Stock issuable upon conversion of the Preferred Shares shall be referred
to herein as the “Conversion Shares.” The Conversion Ratio shall be subject to
adjustment pursuant to Sections 8(a) and (b).

      (b) Conversion. The Preferred Shares may not be converted until such time
after the date hereof as the Corporation shall have effected an Authorized Share
Increase (as hereinafter defined). Subject to the limitation set forth in
Section 6(e) hereof, at such time as an Authorized Share Increase has become
effective under all applicable provisions of the DGCL and the Certificate of
Incorporation (the “Automatic Conversion Date”), the Preferred Shares shall,
automatically and without any action on the part of the holders thereof, convert
into a number of fully paid and nonassessable shares of Common Stock based on
the Conversion Ratio then in effect. The term “Authorized Share Increase” shall
mean that the Corporation shall have amended its Certificate of Incorporation so
as to increase the number of shares of Common Stock (whether by increasing the
total number of authorized shares of Common Stock or combining the outstanding
shares of Common Stock into a smaller number of shares or both) such that there
exists a sufficient number of authorized, but unissued shares of Common Stock
(after giving effect to any increase in authorized Common Stock and/or
combination of outstanding shares of Common Stock that the Corporation may
implement) to enable (i) all of the Preferred Shares to be converted at the then
applicable Conversion Ratio, and (ii) all shares of the Corporation’s Series C
Convertible Preferred Stock and Series D Convertible Preferred Stock to be
converted in accordance with their terms. The Corporation shall use its best
efforts to cause an Authorized Share Increase to occur as promptly as
practicable following the date of original issuance of any Preferred Shares (the
“Date of Original Issue”).

      (c) Conversion Mechanics. As promptly as practicable on or after the
Automatic Conversion Date, the Corporation shall issue and cause to be mailed or
delivered to such holder a notice stating that the Automatic Conversion Date has
occurred and that the Preferred Shares have been deemed to have converted in
accordance with paragraph (b) of this Section. Upon the occurrence of an
automatic conversion of the Preferred Shares pursuant to paragraph (b) of this
Section, the holders of the Preferred Shares shall surrender the certificates
representing the Preferred Shares for which such conversion has occurred to the
Corporation and the Corporation shall, upon receipt of such certificate(s),
cause its transfer agent to deliver certificates representing the Conversion
Shares to the holder within three business days of the

3

--------------------------------------------------------------------------------




holder’s delivery of the applicable Preferred Share certificate(s). The
Corporation shall not be obligated to issue the certificates representing the
Conversion Shares, however, unless certificates evidencing such Preferred Shares
are either delivered to the Corporation or the holder notifies the Corporation
that such certificates have been lost, stolen or destroyed, and executes an
affidavit or agreement satisfactory to the Corporation and its transfer agent to
indemnify the Corporation and/or the transfer agent from any loss incurred by it
in connection therewith.

      (d) Status of Converted Stock. In the event any Preferred Shares shall be
converted pursuant to this Section 6, (i) the Preferred Shares so converted
shall be retired and cancelled and shall not be reissued and (ii) the authorized
number of Preferred Shares set forth in Section 1 hereof shall be automatically
reduced by the number of Preferred Shares so converted and the number of shares
of the Corporation’s undesignated Preferred Stock shall be deemed increased by
such number.

       (e) Blocking Provision.

       (i) Except as provided otherwise in this Section 6(e)(i), the number of
Conversion Shares that may be acquired by any holder, and the number of shares
of Preferred Stock that shall be entitled to voting rights under Section 3
hereof, shall be limited to the extent necessary to insure that, following such
conversion (or deemed conversion for voting purposes), the number of shares of
Common Stock then beneficially owned by such holder and its Affiliates and any
other persons or entities whose beneficial ownership of Common Stock would be
aggregated with the holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) (including shares held by any “group”
of which the holder is a member, but excluding shares beneficially owned by
virtue of the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) does not exceed 4.99% of the total number of shares
of Common Stock of the Corporation then issued and outstanding (the “Beneficial
Ownership Cap”). For purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and applicable regulations of the Securities
and Exchange Commission, and the percentage held by the holder shall be
determined in a manner consistent with the provisions of Section 13(d) of the
Exchange Act. As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. With respect
to a holder of Preferred Stock, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such holder
will be deemed to be an Affiliate of such holder. This paragraph shall be
construed and administered in such manner as shall be consistent with the intent
of the first sentence of this paragraph.

      (ii) Notwithstanding the foregoing provisions of Section 6(e), any holder
of Preferred Stock shall have the right upon (x) 61 days prior written notice to
the Corporation or (y) upon a Change of Control (as defined below) the terms of
which

4

--------------------------------------------------------------------------------




require the conversion of the Preferred Stock into Common Stock, to choose not
to be governed by the Beneficial Ownership Cap provided herein.

      (iii) To the extent that any shares of Preferred Stock are not
automatically converted upon the occurrence of an Authorized Share Increase on
account of the application of Section 6(e), such shares of Preferred Stock shall
be deemed converted automatically under this Section 6 at the first moment
thereafter when Section 6(e) would not prevent such conversion.

      7. Merger, Consolidation or Disposition of Assets.

       (a) If, after the Date of Original Issue and while any Preferred Shares
are outstanding, there occurs: (i) an acquisition by an individual or legal
entity or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Corporation and such
acquisition is approved by the Corporation’s Board of Directors; or (ii) a
merger or consolidation of the Corporation where the holders of the
Corporation’s voting securities prior to such transaction fail to continue to
hold at least 50% of the voting power of the Corporation and such transaction is
approved by the Corporation’s Board of Directors; or (iii) a sale, transfer or
other disposition of all or substantially all the Corporation’s property, assets
or business to another corporation (each, a “Change of Control”), then the
holder of the Preferred Shares shall have the right thereafter to receive, upon
the conversion of the Preferred Shares, the number of shares of common stock of
the successor or acquiring corporation or of the Corporation, if it is the
surviving corporation, and any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”) receivable upon or as a result of such
Change of Control by a holder of the number of shares of Common Stock into which
the Preferred Shares are convertible immediately prior to such event.

      (b) In case of any such Change of Control, the successor or acquiring
corporation (if other than the Corporation) shall expressly assume the due and
punctual observance and performance of each and every covenant and condition
contained in this Certificate of Designation to be performed and observed by the
Corporation and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined by resolution of the
Board of Directors of the Corporation) in order to provide for adjustments of
shares of the Common Stock into which the Preferred Shares are convertible which
shall be as nearly equivalent as practicable to the adjustments provided for in
Section 8(a). For purposes of Section 7(a), common stock of the successor or
acquiring corporation shall include stock of such corporation of any class which
is not preferred as to dividends or assets on liquidation over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock.

5

--------------------------------------------------------------------------------




      (c) The foregoing provisions of this Section 7 shall similarly apply to
successive Change of Control transactions.

      8. Other Terms of Preferred Shares.

      (a) Stock Split, Stock Dividend, Recapitalization, etc. If the
Corporation, at any time while any Preferred Shares are outstanding, shall (i)
pay a stock dividend or otherwise make a distribution or distributions payable
in shares of its capital stock (whether payable in shares of its Common Stock or
of capital stock of any class), (ii) subdivide outstanding shares of Common
Stock into a larger number of shares, (iii) combine outstanding shares of Common
Stock into a smaller number of shares or (iv) issue by reclassification of
shares of Common Stock any shares of capital stock of the Corporation, then the
Conversion Ratio in effect immediately prior thereto shall be adjusted to the
nearest six decimal places by the Corporation’s Board of Directors so that, upon
the happening of such event, the holder of any Preferred Shares thereafter
surrendered for conversion shall be entitled to receive, as nearly as is
practicable, the number of shares of Common Stock or other capital stock which
such holder would have owned or have been entitled to receive after the
happening of any of the events described above had such Preferred Shares been
converted immediately prior to the happening of such event or the record date
therefor, whichever is earlier. Any adjustment made pursuant to this Section
shall become effective at the record date of the applicable event in the case of
clause (i) and (iv) above and the effective date of the event in the case of
clauses (ii) and (iii) above.

      (b) No Impairment. Unless approved in accordance with Section 3 hereof the
Corporation will not, by amendment of its Certificate of Incorporation or this
Certificate of Designation or through any reorganization, transfer of assets,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation but will at all times in good
faith assist in the carrying out of all the provisions of this Section 8 and in
the taking of all such action as may be necessary or appropriate in order to
protect against impairment of the conversion rights described in Section 6 to
the holders of the Preferred Shares.

      (c) Notices of Record Date. In the event that this Corporation shall
propose at any time:

(i)      to declare any dividend or distribution upon its Common Stock, whether
in cash, property, stock or other securities, whether or not a regular cash
dividend and whether or not out of earnings or earned surplus (for avoidance of
doubt, the foregoing phrase does not include any event specified in clauses (i),
(ii) and (iii) of Section 8(a);   (ii)      to effect any reclassification or
recapitalization of its Common Stock outstanding involving a change in the
Common Stock; or   (iii)      to merge with or into any other corporation (other
than a merger in which the holders of the outstanding voting equity securities
of the Corporation  

6

--------------------------------------------------------------------------------




 

            immediately prior to such merger will hold more than fifty percent
(50%) of the voting power of the surviving entity immediately following such
merger), or sell, lease or convey all or substantially all its property or
business, or to liquidate, dissolve or wind up;  

then, in connection with each such event, this Corporation shall send to the
holders of the Preferred Shares:

     (1) at least ten (10) days’ prior written notice of the date on which a
record shall be taken for such dividend or distribution referred to in clause
(i) of this Section 7(c) (and specifying the date on which the holders of Common
Stock shall be entitled thereto) or for determining rights to vote in respect of
the matters referred to in (ii) and (iii) above; and

     (2) in the case of the matters referred to in (ii) and (iii) above, at
least ten (10) days’ prior written notice of the date when the same shall take
place (and specifying the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon the occurrence of such event).

Each such written notice shall be given by first class mail, postage prepaid,
addressed to the holders of Preferred Shares at the address for each such holder
as shown on the books of the Corporation and shall be deemed given when so
mailed.

     (d) Loss, Theft, Destruction of Preferred Shares. Upon receipt of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
certificates representing Preferred Shares and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of the Preferred Shares, the Corporation shall make,
issue and deliver, in lieu of such lost, stolen, destroyed or mutilated
certificates representing Preferred Shares, new certificates representing
Preferred Shares of like tenor.

     (e) When Adjustments to Be Made. The adjustments required by Section 8(a)
or 8(b) shall be made whenever and as often as any specified event requiring an
adjustment shall occur.

     (f) Stock Transfer Taxes. The issue of stock certificates upon conversion
of the Preferred Shares shall be made without charge to the converting holder
for any tax in respect of such issue; provided, however, that the Corporation
shall be entitled to withhold any applicable withholding taxes with respect to
such issue, if any.

7

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Corporation has caused this Certificate to be
signed on its behalf as of this 7th day of May, 2007.

TRUEYOU.COM INC.     By: /s/ Matthew Burris       Name: Matthew Burris      
Title: Chief Financial Officer


--------------------------------------------------------------------------------